Citation Nr: 1426698	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  13-16 647	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active duty service from August 1956 to August 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is attributable to active military service. 

2.  The Veteran does not have tinnitus that is attributable to active military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating the claim.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

VA has satisfied its duty to notify in the development of the claims on appeal.

Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These requirements apply to all elements of a claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Proper notice must be provided prior to the initial unfavorable decision. Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In this case, letters dated in September 2011 and October 2011 notified the Veteran of the evidence and information necessary to substantiate his claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  This was prior to the initial adjudication of the Veteran's claim in February 2009.  This notice fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As such, VA satisfied its duty to notify the Veteran.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  First, VA satisfied its duty to seek relevant records. VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, and to provide a medical examination or opinion when required.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  All identified, available VA and non-VA records have been obtained and considered.  There is no indication or argument that any pertinent medical records remain outstanding.

Second, the Veteran was afforded a VA examination in May 2013, and there is no argument or indication that the report or opinion is inadequate for adjudication purposes.  Thus, the medical evidence is sufficient. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159. 

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service--the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In addition, the law provides that, where a veteran had qualifying service and organic diseases of the nervous system, such as sensorineural hearing loss, became manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  The evidence as discussed below, does not reflect hearing loss in either ear to have manifested to a compensable degree within one year of his discharge from service in 1960, thus this presumption is not helpful to the claimant.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran asserts that he is entitled to service connection for hearing loss and tinnitus as a result of exposure to noise working around jets while serving aboard an aircraft carrier in the 1950s.  Service department records confirm he was physically qualified for duties as an Air Crewman and his noise exposure has been conceded by the VA.  An audiogram was not conducted on the August 1956 entrance examination, however, whispered voice testing conducted suggested normal hearing.  No complaints of hearing or ear problems were reported in the entrance report of medical history.  Review of his service treatment records reflects that there were no reports of hearing loss or tinnitus during service, although he was treated briefly in October 1958 for right ear otitis that was moderately severe, with improvement shown a few days later and no subsequent treatment for any ear problem.  Audiograms were not conducted at an October 1958 annual examination or at examination in August 1960 for service discharge; however, whispered and spoken voice testing conducted during these examinations again reflected normal hearing.  There were no reports of tinnitus on any of the examinations conducted during service.  

The Veteran's April 2011 claim for service connection is noted to have described hearing loss with ringing in the ears as having begun in the early 1980s with official testing done in March 1993.  In support of his claim in addition to medical evidence, he submitted articles discussing the sources of hazardous noise particular as related to noise from jet engines and the link between such exposure and hearing loss, even with the use of hearing protection devices.  

During the pendency of this appeal, the Veteran has been shown to have sufficient bilateral hearing loss to establish impaired hearing for VA purposes.  See generally, the VA examination reports dated in October 2011 and May 2013.  Likewise, the Veteran has been diagnosed with tinnitus.  See private audiology records of March 1993, October 1999 and April 2005, and VA examinations dated in October 2011 and May 2013.  Thus, the current disability requirement is met with regard to both claimed conditions.

With regard to the third and final requirement for direct service connection of a nexus between the in-service noise exposure and the Veteran's current hearing loss and tinnitus, there is conflicting evidence regarding this matter.  Private audiology reports from March 1993, October 1999 and April 2005 reflected findings of decreased hearing and tinnitus in both ears but contained no opinion as to causation.  An October 2011 VA examination found that the Veteran met the criteria for hearing loss for VA purposes and also diagnosed tinnitus that was determined to be as likely as not related to this hearing loss.  However this examination contained a statement that the examiner was unable to provide an opinion as to the etiology of the Veteran's hearing loss without resorting to speculation.  The Veteran submitted a December 2011 opinion from a private ear, nose and throat surgeon, Dr. K.L. who indicated he has treated the Veteran for many years for a history of hearing loss and ringing in the years beginning in the middle 1990s.  This physician noted a history that included exposure to noise from jet engines in service for more than 2 years and a post-service occupation working in a tool and dye factory, which the Veteran indicated did not involve significant noise exposure.  Dr. K.L. provided an opinion that the Veteran's diagnosed sensorineural hearing loss (SNHL) was highly likely to have come from the Veteran's exposure to jet engines on the aircraft carrier because his exposure to loud noises over the subsequent and preceding years had been quite limited.  It was estimated that there was a 50/50 chance that the Veteran's hearing loss was noise induced secondary to aircraft jet engines.  This was based on an educated estimate based on the clinician's experience and the information provided about the Veteran's medical history.  

The report of a May 2013 VA examination provides a conflicting opinion.  The examiner confirmed review of the claims file and examined the Veteran, diagnosing SNHL of both ears in the frequency ranges from 500 to 4000 Hertz.  The VA examiner provided an opinion that the Veteran's hearing loss and tinnitus were not at least as likely caused by or a result of military service.  In doing so, the examiner addressed the in-service treatment for otitis in August 1958, and pointed out that this condition was unrelated to noise exposure and appeared to have been treated medically.  The examiner noted the lack of frequency specific testing for hearing in the service treatment records, but did point out that the Veteran did pass the whispered and spoken tests at discharge.  The examiner also noted that the favorable opinion from Dr. K.L. did not address other post-service occupations besides the tool and dye occupation, when that Dr. described the Veteran's post-service noise exposure as limited.  The examiner noted that the Veteran also worked as a machinist including at a boat company for 3 years and for an automobile manufacturer for 17 years, and also had done farming work on and off his entire life.  The examiner pointed out that Dr. K.L.'s opinion failed to consider these other areas of civilian noise exposure.  The examiner also pointed out that while the Veteran's post-service private audiology records did show progressive hearing loss in both ears, his earliest audiogram in 1993 some 33 years after discharge showed normal hearing for VA purposes, and also pointed that the Veteran's own statement on this examination described it as beginning in 1989.  Based on the evidence showing a normal audiogram 33 years after service and the multiple sources of noise exposure, the examiner concluded that it was less than 50 percent likely that hearing loss could be attributed to military noise exposure.  Regarding the tinnitus, although the Veteran now reported having recurrent tinnitus for some 45 or 50 years, its onset was not associated with any specific event.  As with the hearing loss, the examiner again noted that the medical evidence documenting tinnitus dating back to 1993 with no records prior to that date.  Even the earliest time of onset estimated by the Veteran was still after service.  The occupational noise exposure and the fact that the Veteran's hearing was normal some 33 years after service was pointed to and the examiner determined that there was insufficient evidence to opine in the Veteran's favor.  

The Board finds that the unfavorable opinion from the May 2013 VA examination with its rationale, is of greater evidentiary weight than the private opinion from December 2011.  The May 2013 opinion directly addressed the question of whether the Veteran's hearing loss and tinnitus were related to service and considered a more comprehensive post-service history of occupational noise exposure than what was apparently provided to Dr. K.L.  The examiner also pointed to the fact that while the Veteran's hearing acuity was worsening, the Veteran did not have a hearing loss meeting the VA criteria for 33 years after service as a support for these opinions.  Dr. K.L. is not noted to have addressed this matter.  The VA examiner's opinion is also consistent with the Veteran's original story of not having had any problems until many years after service.  Thus the Board accepts the negative opinion from the May 2013 VA examination as having more probative value.  

The Board has also considered the Veteran's lay assertions that his hearing loss and tinnitus are related to his noise exposure during military service.  In this regard, a lay person, such as the Veteran may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant is competent to diagnose tinnitus because of its unique and readily identifiable features, namely ringing in the ears, are capable of lay observation. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Court has also held that a claimant need only have tinnitus at the time a claim is filed, even if the disorder has since resolved, in order to satisfy the current disability requirement in a claim of service connection.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   

Here, however, given the extensive passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Even the Veteran has conceded that he had no problems until many years after service.  He described noticing a problem that began in the early 1980s, roughly 2 decades after service.  To the extent that any subsequent medical history provided by the Veteran may be construed as suggesting an onset earlier than this, it is found to be contradictory and of less credibility given the Veteran's pursuit of monetary benefits.

In sum, the evidence does not support a finding a nexus between the in-service noise exposure and the Veteran's post-service hearing loss or tinnitus.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Thus, service connection is not warranted for either disorder, and the claims are denied.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


